Citation Nr: 0125620	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to April 1988.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington, wherein the RO continued a 
noncompensable evaluation for left ear hearing loss.  The RO 
also determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for right ear hearing loss and tinnitus.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in March 2000, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The appellant submitted some additional records along with a 
waiver of initial consideration by the RO.  See, 38 C.F.R. § 
20.1304(c) (2001).  He also withdrew his previous request for 
a hearing before a Member of the Board.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
ear hearing loss when it issued an unappealed rating decision 
in November 1988.  



2.  The evidence submitted since the November 1988 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The RO denied reopening a claim of entitlement to service 
connection for tinnitus when it issued an unappealed rating 
decision in May 1994. 

4.  The evidence submitted since the May 1994 decision is 
neither duplicative or cumulative, but significant, and it 
must be considered in order to fairly decide the merits of 
the claim.

5.  During the April 2000 VA examination, the veteran's 
exhibited non-service connected Level I hearing impairment in 
the right ear, and service-connected Level I hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1988 rating 
decision wherein the RO denied entitlement to service 
connection for right ear hearing loss is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Evidence received since the final May 1994 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for tinnitus is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right ear hearing loss

The evidence which was of record prior to the November 1988 
rating decision wherein the RO denied entitlement to service 
connection for right ear hearing loss is reported in 
pertinent part below:

On VA audio examination in July 1988, puretone thresholds, in 
decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	10	10	5	0	10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The diagnosis was hearing in the 
right ear within normal limits.  

The evidence associated with the claims file subsequent to 
the November 1988 rating decision wherein the RO denied 
entitlement to service connection for right ear hearing loss 
is reported in pertinent part below.

Associated with the claims file is a VA audiological clinical 
record dated in July 1990, wherein the objective findings 
shows right ear hearing within normal limits.  

On VA audio examination in March 1991, puretone thresholds, 
in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	10	5	0	0	5

The diagnosis was hearing in the right ear within normal 
limits.

On VA audio examination in June 1991, puretone thresholds, in 
decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	10	5	5	0	5

The diagnosis was hearing in the right ear within normal 
limits.  

On VA audiology hearing and hearing aid evaluation in August 
1999, puretone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	5	5	5	15	20

The diagnosis was right ear hearing within normal limits.  

On VA audio examination in September 1999, puretone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	5	5	5	15	20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The diagnosis was hearing in the 
right ear within normal limits.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in March 2000.  He testified that he worked 
on aircraft during his military service.  It was very noisy 
on the flight line.  At times he wondered where all the noise 
was coming from.  Hearing protection was worn.  

On VA audiology hearing and hearing aid evaluation in July 
2000, puretone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	15	10	5	NA	15

Tinnitus

The evidence which was of record prior to the May 1994 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for tinnitus is reported in 
pertinent part below:

A private medical record dated in May 1983 shows the veteran 
complained of a buzzing in his ear, which he thought was 
being produced by a transistor placed in his jaw by his 
dentist.  

A VA clinical record dated in December 1987 shows that the 
veteran was seen with complaints of buzzing and ringing in 
his ears.  No diagnosis was provided.

VA records dated in May 1988 revealed that the veteran 
underwent a psychiatric evaluation, wherein he complained of 
noises and voices associated with his left ear.  The 
diagnosis was schizophrenic disorder, paranoid type chronic.  

During a VA examination conducted in July 1988 the veteran 
complained of hearing voices and a high frequency buzz inside 
his head, occurring almost daily.  The assessment was based 
on self reported history, it did not appear that the veteran 
had any hearing difficulty, but that the hearing disorder 
pertained to the buzzing in his ear, which was his primary 
complaint in schizophrenia.  
VA clinical records dated in March and July 1990 show that 
the veteran was seen with complaints of snapping and popping 
in his left ear.  A provisional diagnosis for tinnitus was 
provided.  

During hospitalization at a VA facility in March 1990 the 
veteran complained of hearing mouse-like noises in his left 
ear coming from hotel room walls.  

During a VA audiological examination conducted in June 1991 
the veteran complained of constant tinnitus in his left ear. 

Evidence associated with the claims file subsequent to the 
May 1994 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for tinnitus is 
reported in pertinent part below.  

Associated with the claims file are VA clinical records dated 
from July 1994 to May 1995.  In July 1994 the veteran was 
diagnosed with mild hearing loss with ring in the ears.  He 
complained of sensitive ears, auditory hallucinations, and 
thought broadcasting.  In May 1995 he complained of hearing 
voices.  The examiner opined that this was likely the initial 
onset of his schizophrenia.  

The veteran was accorded a VA audiological examination in 
September 1999.  It was noted that he had a history of 
schizophrenia and had been off his medication for over a 
year.  His responses were unreliable.  He complained of 
periodic tinnitus.  However, the examiner stated due to his 
difficulty relating history exact frequency and initial 
occurrence could not be reliably determined.  

He further stated that based on his history of noise exposure 
in service, the etiology of tinnitus might be attributable to 
military service but medication involvement could not be 
ruled out.  The diagnosis was that the veteran had reported 
tinnitus, bilaterally.  

Testimony regarding tinnitus was proffered at the March 2000 
RO hearing.

Increased Rating

In April 1988 the RO granted service connection for left ear 
hearing loss with the assignment of a noncompensable 
evaluation.

In March 1999 the veteran submitted a claim for an increased 
evaluation of his defective hearing.

On VA audiology hearing and hearing aid evaluation in August 
1999, puretone thresholds, in decibels, were as follows:

HERTZ	1000	2000	3000	4000
RIGHT	5	5	15	20
LEFT		10	15	30	70

Puretone threshold average was 11 in the right ear and 31 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.

On VA audio examination in September 1999, puretone 
thresholds, in decibels, were as follows:

HERTZ	1000	2000	3000	4000
RIGHT	5	5	15	20
LEFT		5	15	30	70

Puretone threshold average was 11 in the right ear and 30 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in both ears. 

On VA audiology hearing and hearing aid evaluation in July 
2000, puretone thresholds, in decibels, were as follows:


HERTZ	1000	2000	3000	4000
RIGHT	10	5	NA	15
LEFT		10	15	35	75

Testimony as to left hearing loss was proffered at the March 
2000 RO hearing.

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

If not shown during service, service connection may be 
granted for organic disease of the nervous system including 
sensorineural hearing loss if shown disabling to a degree of 
10 percent during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service connection for certain chronic conditions may be 
established where the condition was not diagnosed during 
service, but became manifest to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).

Compensable Evaluation for left hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
See also 38 C.F.R. § 4.2 (2001).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999. 64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 38 
C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are for the most part identical.  See 
64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.  Level III impairment requires a puretone 
threshold average of 82 to 97 where speech discrimination is 
92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97. 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The new regulations contain an amendment of the definition of 
new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim.  However, these changes specifically apply 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this 
claim to reopen was already pending on the effective date of 
the new regulations, and as the new regulations expressly 
apply only to newly-filed claims, this appeal will be decided 
under the previous version of the regulations, as set forth 
above.

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issues on appeal, and has done so.  

As to the claim for a compensable evaluation for left hearing 
loss, the veteran has been afforded a comprehensive and 
contemporaneous VA examination, and there is no indication 
that the examination was inadequate for rating purposes.

The September 1999 VA audio examination recorded all the 
required puretone thresholds, the puretone threshold average, 
and speech discrimination percentage, pursuant to 38 C.F.R. 
§§ 4.85 and 4.86

In light of the above, VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.  The RO also 
considered the veteran's claim under the new law referable to 
the duty to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this regard the Board notes 
that the veteran was notified of the change in law via 
correspondence issued in August 2001.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
right ear hearing loss.

The veteran seeks to reopen his claim of service connection 
for right ear hearing loss, which the RO finally denied in 
November 1988.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence of record.

The evidence at the time of the November 1988 decision shows 
in essence that right ear hearing loss was not diagnosed 
during service, nor was sensorineural hearing loss to a 
compensable degree reported within one year of separation 
from service.  In fact, right ear hearing loss was never 
shown by the evidence of record.




As was stated above, the RO denied entitlement to service 
connection for right ear hearing loss in November 1988, and 
this decision was not appealed and became final.  Therefore, 
the Board must consider whether new and material evidence has 
been submitted since the November 1988 rating determination.

The evidence added to the record since the November 1988 
decision includes VA audiological examination reports, VA 
clinical reports, and a transcript of hearing testimony.

The testimony provided by the veteran that he has right ear 
hearing loss is merely a restatement of evidence already 
considered by the RO when it issued its November 1988 
decision, and hence does not constitute either new or 
material evidence.  

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefor.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492.494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to 
be probative as to the facts under consideration).

The VA examination and clinical reports constitute new 
evidence, but the evidence is not material because it does 
not bear directly and substantially on the issue at hand.  In 
this regard, the evidence does not include competent medical 
evidence of right ear hearing loss or a diagnosis thereof 
linked to active service on any basis.

The medical evidentiary record has not changed since the 
prior denial.  Right ear hearing loss is still not shown by 
the evidence of record, nor is there competent medical 
evidence of record linking a right ear hearing loss on any 
basis.





Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for right ear hearing loss, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 
Vet. App. at 322.


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
tinnitus.

The veteran seeks to reopen his claim of service connection 
for tinnitus, the previous claim of which the RO declined to 
reopen in May 1994.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2001).

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
hearing testimony, VA examination and clinical reports.

At the time of the May 1994 decision, the RO noted that VA 
initially denied the veteran's claim for service connection 
for tinnitus in November 1988.  This determination was based 
on reports that indicated the claimed tinnitus was in fact 
auditory hallucinations due to a psychosis.  It was further 
indicated that all subsequent evidence revealed the same 
diagnosis.  It was noted that no true tinnitus was found.  

Since that time, however, medical evidence has been added to 
the claims file, to include a current diagnosis of tinnitus.  
Moreover, a VA examiner has indicated that the disorder might 
be related to service.  This evidence by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Since this evidence was not of record prior to the May 1994 
decision, this evidence is neither duplicative nor 
cumulative, and therefore constitutes new evidence.  As noted 
above, the Board finds that this evidence is so significant 
that it must be considered in order to fairly adjudicate the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted and the veteran's claim is 
reopened.

Compensable evaluation for left hearing loss

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the September 1999 
examination was Level I in both ears.  As noted above, the 
veteran has normal hearing in the right ear and he is not 
service-connected for a hearing loss in that ear, and 
therefore must be considered to be at Level I for rating 
purposes.  See 38 C.F.R. 4.85(f).  The Board also notes that 
38 C.F.R. § 3.383 is not for application as the medical 
evidence has not demonstrated that the veteran is totally 
deaf in both ears.

Under Table VII of the regulations, Level I hearing in the 
right ear and Level I hearing in the left ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.

A compensable rating is not warranted under Table VIa. This 
table is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).

Therefore, the Board finds that a compensable evaluation for 
the veteran's left ear hearing loss disability is not 
warranted under the regulations.

The July 2000 hearing test results are not probative because 
they do not meet the requirements set forth in 38 C.F.R. § 
4.85.  Specifically, they do not include speech recognition 
ability. 

Moreover, the July 2000 tests results are not probative of 
the issue on appeal, as the issue in this case is hearing 
loss.  The July 2000 evaluation was conducted for the purpose 
of determining the need for a hearing aid.  In this regard, 
the evaluation was not conducted with respect to hearing loss 
as is required under 38 C.F.R. § 4.85.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
right ear hearing loss, the appeal is denied

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
tinnitus, the appeal is granted to this extent.

Entitlement to a compensable rating for left ear hearing loss 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
codified at 38 U.S.C.A. §§ 5103, 5107 (West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, there is a reported history of tinnitus 
and medical evidence that suggests that the disability may be 
associated with his military service.  

However, there is no inservice documentation of tinnitus, and 
the medical evidence currently on file is not sufficient to 
allow for a determination to be made on this issue.  In this 
regard, in September 1999 a VA examiner opined that based on 
the veteran's history of noise exposure in the military, the 
etiology of tinnitus might be related to service, but 
medication involvement could not be ruled out.  Moreover, the 
examiner noted that due to the veteran's difficulty in 
relating his history, the exact frequency and initial 
occurrence could not be reliably determined.

Therefore, a remand is required for a VA examination that 
specifically addresses the current nature, history, and 
etiology of the veteran's tinnitus.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
tinnitus.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an otolaryngologist or other 
appropriate ear specialist, including on 
a fee basis if necessary, to ascertain 
the nature and etiology of his claimed 
tinnitus.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).

Any further indicated special studies 
should be conducted.

The examiner should review the veteran's 
complete military and medical history, 
particularly with respect to tinnitus, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
tinnitus disability, and if so, what is 
its history and nature?

(b) Is it at least as likely as not that 
the current tinnitus disability was 
incurred during the veteran's military 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
tinnitus on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s) may result in a denial of his claim of 
entitlement to service connection for tinnitus.  38 C.F.R. 
§ 3.655 (2001).  



		
	RONALD R. BOSCH
	Board of Veterans' Appeals


 

